COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-03-079-CV



RICHARD CARR D/B/A RICHARD 	APPELLANT

CARR CONSTRUCTION

V.



BULL DIAMOND PRODUCTS, L.L.C.	APPELLEE





----------



FROM COUNTY COURT AT LAW NO. 3 OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On April 28, 2003 we notified appellant, in accordance with T
EX.
 R. A
PP.
 P. 42.3, that this court may not have jurisdiction over this appeal because there was no final judgment.  
We stated that the appeal would be dismissed for want of jurisdiction unless appellant or any party desiring to continue the appeal filed with the court within ten days a response showing grounds for continuing the appeal. 

We have not received any response.  It is the opinion of the court that this appeal should be dismissed for want of jurisdiction.  
See
 T
EX
. R. A
PP
. P. 42.3(a), 43.2(f).  Accordingly, we dismiss the appeal.



PER CURIAM 					

PANEL D:	CAYCE, C.J.; DAY and LIVINGSTON, JJ.

DELIVERED: May 22, 2003























FOOTNOTES
1:See 
Tex. R. App. P. 47.4.